UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7949



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM VANDROSS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-96-524, CA-00-3513-23-2)


Submitted:   September 8, 2003         Decided:   September 16, 2003


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Vandross, Appellant Pro Se. Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      William Vandross seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We   have   independently   reviewed   the   record   and   conclude   that

Vandross has not made a substantial showing of the denial of a

constitutional right.       See Miller-El v. Cockrell, 537 US. 322

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                   2